Title: David Higginbotham and TJ: Memo re. visit to D. Higginbotham, 15 July 1824, 15 July 1824
From: Jefferson, Thomas
To: 

MemmJuly 15. 24. I called on mr Higgenbotham in consequence of his letter of the 9th inst. and expld to him the losses and disappointmts of the last year which disabled me from making now the paimt I had engaged. to witmoney expected from N. Orleansmill rentCoopers, flour barrelstobo H. and tobo burnt in BedfdI proposed to have the intt due on my bond calculated to this day, and to give a 2d bond for that, and to pay interest on both annually and punctually until we could pay the principal without too great sacrifice. he declined taking a bond, saying he had never in his life gone on that plan, and would not begin it now; but whenever we should settle up he supposed I would remember what I proposed now and  might act accordingly.I therefore consider my self as bound to pay him annually the interest on my bond, and interest on the sum of interest now due & to be considered as principal.